                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


STACIE BARKER,

                   Plaintiff,
                                                     Case No. 20-cv-38-pp
      v.

ANDREW M. SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s affidavit indicates

that she is employed, she is married, and she has a 17-year-old son for whom

she provides $500 in support each month. Dkt. No. 3 at 1. The plaintiff lists

monthly wages or salary of $300 per month for herself and $2,400 in monthly

wages or salary for her spouse. Id. at 2. Against this income, she indicates that


                                          1
they have $2,327 in expenses each month ($1,200 mortgage, $327 car

payments, $50 credit card payments, $750 other household expenses. Id. at 2-

3. The plaintiff and her spouse own two vehicles with a combined value of

approximately $7,350; they own their home with approximately $19,000 in

equity; the plaintiff states that she has a 401K, but doesn’t list the value; and

the plaintiff has no cash on hand or in a checking or savings account. Id. at 3-

4. The plaintiff has demonstrated that she cannot pay the $350 filing fee and

$50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that she was denied Social Security

benefits by the Commissioner for lack of disability, that she is disabled, and

that the conclusions and findings of fact by the Commissioner when denying

benefits are not supported by substantial evidence and are contrary to law and

regulation. Dkt. No. 1 at 1. At this early stage in the case, and based on the

information in the plaintiff’s complaint, the court concludes that there may be

                                          2
a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 13th day of January, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
